Case 19-02462-hb          Doc 36      Filed 06/03/21 Entered 06/03/21 15:33:32                  Desc Main
                                      Document      Page 1 of 2


                                 UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF SOUTH CAROLINA


IN RE:                                               CASE NO: 19-02462/ hb

                                                     CHAPTER: 13
John Edward Jacobus, Jr.


                                                     ORDER DIRECTING FUNDS


                                     DEBTOR(S)


         An Order authorizing sale of asset was issued May 14, 2021.

          The debtor received $54,875.00 pursuant to the real estate exemption at closing. Debtor’s plan is
confirmed conduit and the only secured creditor is Wells Fargo Bank. No unsecured claims have been
filed in this case. Therefore, all funds in excess of the debtor’s exemption were paid to the Chapter 13
Trustee, Gretchen D. Holland.

        The Chapter 13 Trustee shall use as much of the funds as needed to pay all remaining allowed
claims (after collecting the statutory percentage fee); and any excess funds after that will be refunded to
the debtor.

         AND IT IS SO ORDERED.

 FILED BY THE COURT
     06/03/2021




                                                          Chief US Bankruptcy Judge
                                                          District of South Carolina



   Entered: 06/03/2021



I SO MOVE AND CONSENT:
Case 19-02462-hb          Doc 36   Filed 06/03/21 Entered 06/03/21 15:33:32   Desc Main
                                   Document      Page 2 of 2



/s/ Jason T. Moss
Moss & Associates, Attorneys, P.A.
816 Elmwood Avenue
Columbia SC 29201
District Court I.D. # 7240

No Objection:

/s/ Gretchen D. Holland

Gretchen D. Holland
Ch. 13 Trustee Office
20 Roper Corners Circle, Suite C
Greenville, SC 29615
864-242-0314
